DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Specification 

The disclosure is objected to because of the following informalities: use of the terms Alamine 304-1 and Alamine 336, which appear to be is trade names or marks used in commerce, has been noted in this application. The terms should be accompanied by the generic terminology; furthermore the terms should, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term. Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks. 

Appropriate correction is required.

Claim Rejections - 35   § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Regarding claims 1, 12(b), and 16, with respect to the term “a long chain amine of 18-24 carbon atoms,” all the examples of amines in the specification (for example, tricapryl amine, tri-octyl amine, tri-decyl amine, tri-dodecyl amine, tri-lauryl amine in paragraph 0045) have about 8-12 carbon atoms. Inconsistency between the claim and the specification creates ambiguity regarding the scope of the term “long chain amine of 18-24 carbon atoms.” Further, it is unclear if an amine has multiple chains (like in secondary and tertiary amines), then does each of the chains is required to have 18-24 carbon atoms.

Further, claim 1, line 4, it is unclear if the term “concentration” refers to molar concentration or weight concentration.

Regarding claim 2, 3, 14, and 17, with respect to the limitation "an 8 to 10 carbon chain alcohol and/or kerosene,” it is unclear if the kerosene is required to have an 8 to 10 carbon chain.

Regarding claim 5, while there is antecedent basis for the claim term "salt product," there does not appear to be any antecedent basis for the claim term "the chloride or sulfate salt." 

Further, the claim scope includes all salts including claims whose solubility is less than the claimed range of 25-39 weight %. It is unclear how salts whose solubility is less than the claimed range of 25-39 weight % be included in the claim scope.

Regarding claims 7, 13, and 17, it is unclear if the applicants intended to write “tricapryl amine” instead of “tricapry amine.” 

Further, it is unclear if tri-dodecyl amine and tri-lauryl amine are same or different.

Claims 7, 13, and 17 contain the trademarks/trade names Alamine 304-1 and Alamine 336.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  

Further, with respect to the limitation "amines such as Alamine 304-1, Alamine 336, trioctyl phosphine oxide (TOPO), and ionic liquids such as Cyphos 104,” it is unclear if trioctyl phosphine oxide (TOPO), and ionic liquids such as Cyphos 104 are amines or not.

Further, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Regarding claim 10, while there is antecedent basis for the claim term " a dilute acid solution," in claim 1, there does not appear to be any antecedent basis for the claim term "the hydrochloric acid" in claim 10.

Regarding claim 11, while there is antecedent basis for the claim term " a dilute acid solution," in claim 1, there does not appear to be any antecedent basis for the claim term "the sulfuric acid" in claim 11.

Regarding claim 15, if the process of claim 12 is directed to producing a sulfate salt, it is unclear how the limitation recited in claim 15, viz. “the alkali salt converted is sodium chloride” can be true.

Regarding claim 17, if the process of claim 16 is directed to producing a sulfate salt, it is unclear how the limitation recited in claim 17, viz. “the salt produced is calcium chloride, lysine hydrochloride or lithium chloride” can be true.

Regarding claim 20, it is unclear if the applicants intended to write “the alkali metal salt produced is ammonium sulfate” instead of “the alkali produced is ammonium sulfate.” 

Claims 2-20 are rejected, because they depend from the rejected claim 1.


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US patent no. US 4,169,880 (hereinafter called Cuer). 

Regarding claim 1, the term “alkali” is given a broader meaning to include all bases, because claim 6 suggests that lysine is an alkali.

Regarding claim 1, Cuer discloses a process for converting a dilute nitric acid solution through extraction of the acid values into an organic solvent mixture, whose active component comprises a long chain amine of 18-24 carbon atoms (see Abstract; column 1, lines 54-60; and column 2, lines 61-68) followed by stripping the loaded solvent with ammonia (reads on a suitable alkali) (see column 3, lines 16-22). Cuer further discloses in Example 1 that the concentration of nitric acid in the dilute nitric acid solution is 15.75 gm/lit (see column 4, lines 32-40), and the concentration of ammonium nitrate in the salt product generated in the disclosed process is 780 gm/lit (see the paragraph spanning columns 4 and 5), thus teaching that the salt product generated in the process has a higher concentration than that of the acid extracted.

Regarding claim 7, Cuer further discloses that the solvent used comprises tri-octyl amine, tri-decyl amine and a diluent that comprises kerosene (see column 4, lines 45-50).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over US patent no. US 4,169,880 (hereinafter called Cuer), in view of Stas et al, “Liquid – Liquid Extraction of Hydrochloric Acid from Aqueous Solutions by Tri-n-dodecylamine and Tri-n-octylamine / diluents,” Periodica Polytechnica Chemical Engineering,  60(2), pp. 130-135, 2016 (hereinafter called Stas).

Regarding claim 2, Cuer does not disclose that the acid is hydrochloric acid.

Stas discloses a process for converting a dilute hydrochloric acid solution through extraction of the acid values into an organic solvent mixture, whose active component comprises tri-n-octylamine (a long chain amine of 18-24 carbon atoms) (see Abstract and section 3.2 on page 132, 1st column, first paragraph). 

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the method taught by Cuer by extracting hydrochloric acid as taught by Stas instead of nitric acid. The person with ordinary skill in the art would have been motivated to make this modification, because Stas teaches that the long-chain amines used by Cuer for extraction of nitric acid ae also suitable for extraction of hydrochloric acid. 

Regarding claim 5, Cuer teaches in Example 1 that the concentration of nitric acid in the dilute nitric acid solution is 15.75 gm/lit (see column 4, lines 32-40), and the concentration of ammonium nitrate in the salt product generated in the disclosed process is 780 gm/lit (see the paragraph spanning columns 4 and 5), thus teaching that the salt product generated in the process has a substantially higher concentration than that of the acid extracted.

Stas discloses a process for converting a dilute hydrochloric acid solution through extraction of the acid values into an organic solvent mixture, whose active component comprises tri-n-octylamine (a long chain amine of 18-24 carbon atoms) (see Abstract and section 3.2 on page 132, 1st column, first paragraph). 

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the method taught by Cuer so as to produce chloride-based salt products having concentration for the chloride-based salt products and hydrochloric acid in the claimed ranges. The person with ordinary skill in the art would have been motivated to make this modification, because nearly 40-fold increase in concentration of nitrate salt relative to the initial concentration of nitric acid was achieved in the similar process of Cuer. 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over US patent no. US 3,615,227 (hereinafter called Rydberg), in view of US patent no. US 4,169,880 (hereinafter called Cuer).

Rydberg teaches that sulfuric acid in a leached solution is extracted with an extractant like an organic long-chain primary amine diluted with kerosene (see column 4, lines 59-64).

Rydberg does not explicitly teach stripping the loaded solvent with a suitable alkali; thereby generating a salt product at a higher concentration than that of the acid extracted.

Cuer discloses a process for converting a dilute acid solution through extraction of the acid values into an organic solvent mixture, whose active component comprises a long chain amine of 18-24 carbon atoms (see Abstract; column 1, lines 54-60; and column 2, lines 61-68) followed by stripping the loaded solvent with ammonia (reads on a suitable alkali) (see column 3, lines 16-22). Cuer further discloses in Example 1 that the concentration of nitric acid in the dilute nitric acid solution is 15.75 gm/lit (see column 4, lines 32-40), and the concentration of ammonium nitrate in the salt product generated in the disclosed process is 780 gm/lit (see the paragraph spanning columns 4 and 5), thus teaching that the salt product generated in the process has a higher concentration than that of the acid extracted.

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the method taught by Rydberg by stripping the loaded solvent with a suitable alkali; and generating a salt product at a higher concentration than that of the acid extracted as taught by Cuer. The person with ordinary skill in the art would have been motivated to make this modification, because Cuer teaches that the advantage of the modification would be that the salt product generated in the process has a higher concentration than that of the acid extracted. 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Stas et al, “Liquid – Liquid Extraction of Hydrochloric Acid from Aqueous Solutions by Tri-n-dodecylamine and Tri-n-octylamine / diluents,” Periodica Polytechnica Chemical Engineering,  60(2), pp. 130-135, 2016 (hereinafter called Stas), in view of US 4,169,880 (hereinafter called Cuer), and Chinese patent application publication no. CN 103058252  (hereinafter called Wei).

Stas discloses a process for converting a dilute hydrochloric acid solution through extraction of the acid values into an organic solvent mixture, whose active component comprises tri-n-octylamine (a long chain amine of 18-24 carbon atoms) (see Abstract and section 3.2 on page 132, 1st column, first paragraph). 

Cuer discloses a process for converting a dilute nitric acid solution through extraction of the acid values into an organic solvent mixture, whose active component comprises a long chain amine of 18-24 carbon atoms (see Abstract; column 1, lines 54-60; and column 2, lines 61-68) followed by stripping the loaded solvent with ammonia (reads on a suitable alkali) (see column 3, lines 16-22). Cuer further discloses in Example 1 that the concentration of nitric acid in the dilute nitric acid solution is 15.75 gm/lit (see column 4, lines 32-40), and the concentration of ammonium nitrate in the salt product generated in the disclosed process is 780 gm/lit (see the paragraph spanning columns 4 and 5), thus teaching that the salt product generated in the process has a higher concentration than that of the acid extracted.

Wei teaches that an extracting agent comprising a complex of hydrochloric acid is contacted with a high alkalinity calcium solution comprising quicklime or slaked lime, separating the water phase and oil phase, and condensing the water phase to obtain solid calcium chloride (see paragraph 0009).  

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the method taught by Stas by using quicklime or slaked lime as the alkali and generating calcium chloride as the salt as taught by Wei, and generating a salt product at a higher concentration than that of the acid extracted as taught by Cuer. The person with ordinary skill in the art would have been motivated to make this modification, because Wei teaches that the advantage of the modification would be lower cost of the formed calcium chloride, and Cuer teaches that the advantage of the modification would be that the salt product generated in the process has a higher concentration than that of the acid extracted. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over US patent no. US 4,169,880 (hereinafter called Cuer), in view of Stas et al, “Liquid – Liquid Extraction of Hydrochloric Acid from Aqueous Solutions by Tri-n-dodecylamine and Tri-n-octylamine / diluents,” Periodica Polytechnica Chemical Engineering,  60(2), pp. 130-135, 2016 (hereinafter called Stas), and US patent no. US  5,527,959 (hereinafter called Berglund).

Cuer discloses a process for converting a dilute nitric acid solution through extraction of the acid values into an organic solvent mixture, whose active component comprises a long chain amine of 18-24 carbon atoms (see Abstract; column 1, lines 54-60; and column 2, lines 61-68) followed by stripping the loaded solvent with ammonia (reads on a suitable alkali) (see column 3, lines 16-22). Cuer further discloses in Example 1 that the concentration of nitric acid in the dilute nitric acid solution is 15.75 gm/lit (see column 4, lines 32-40), and the concentration of ammonium nitrate in the salt product generated in the disclosed process is 780 gm/lit (see the paragraph spanning columns 4 and 5), thus teaching that the salt product generated in the process has a higher concentration than that of the acid extracted.

Cuer does not disclose that the acid is hydrochloric acid.

Stas discloses a process for converting a dilute hydrochloric acid solution through extraction of the acid values into an organic solvent mixture, whose active component comprises tri-n-octylamine (a long chain amine of 18-24 carbon atoms) (see Abstract and section 3.2 on page 132, 1st column, first paragraph). 

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the method taught by Cuer by extracting hydrochloric acid as taught by Stas instead of nitric acid. The person with ordinary skill in the art would have been motivated to make this modification, because Stas teaches that the long-chain amines used by Cuer for extraction of nitric acid ae also suitable for extraction of hydrochloric acid. 

Cuer in view of Stas does not explicitly teach that the acid extracted is hydrochloric acid, the alkali used is lysine and the product generated is lysine hydrochloride.

Berglund teaches that lysine hydrochloride is prepared by reacting lysine monohydrate with hydrochloric acid (see claim 7).

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the method taught by Cuer in view of Stas by using lysine as the alkali and generating lysine hydrochloride as the product as taught by Berglund. The person with ordinary skill in the art would have been motivated to make this modification, because Berglund teaches that the advantage of the modification would be formation of lysine hydrochloride. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over US patent no. US 4,169,880 (hereinafter called Cuer), in view of Stas et al, “Liquid – Liquid Extraction of Hydrochloric Acid from Aqueous Solutions by Tri-n-dodecylamine and Tri-n-octylamine / diluents,” Periodica Polytechnica Chemical Engineering,  60(2), pp. 130-135, 2016 (hereinafter called Stas), and US pre-grant patent publication no. US 2001/0028871 (hereinafter called Harrison).

Cuer discloses a process for converting a dilute nitric acid solution through extraction of the acid values into an organic solvent mixture, whose active component comprises a long chain amine of 18-24 carbon atoms (see Abstract; column 1, lines 54-60; and column 2, lines 61-68) followed by stripping the loaded solvent with ammonia (reads on a suitable alkali) (see column 3, lines 16-22). Cuer further discloses in Example 1 that the concentration of nitric acid in the dilute nitric acid solution is 15.75 gm/lit (see column 4, lines 32-40), and the concentration of ammonium nitrate in the salt product generated in the disclosed process is 780 gm/lit (see the paragraph spanning columns 4 and 5), thus teaching that the salt product generated in the process has a higher concentration than that of the acid extracted.

Cuer does not disclose that the acid is hydrochloric acid.

Stas discloses a process for converting a dilute hydrochloric acid solution through extraction of the acid values into an organic solvent mixture, whose active component comprises tri-n-octylamine (a long chain amine of 18-24 carbon atoms) (see Abstract and section 3.2 on page 132, 1st column, first paragraph). 

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the method taught by Cuer by extracting hydrochloric acid as taught by Stas instead of nitric acid. The person with ordinary skill in the art would have been motivated to make this modification, because Stas teaches that the long-chain amines used by Cuer for extraction of nitric acid ae also suitable for extraction of hydrochloric acid. 

Cuer in view of Stas does not explicitly teach that the alkali used is lithium carbonate or lithium hydroxide and the salt generated is lithium chloride.

Harrison teaches that lithium carbonate in an aqueous solution reacts with hydrochloric acid to produce lithium chloride (see paragraph 0008).

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the method taught by Cuer in view of Stas by using lithium carbonate as the alkali and generating lithium chloride as the product as taught by Harrison. The person with ordinary skill in the art would have been motivated to make this modification, because Harrison teaches that the advantage of the modification would be formation of lithium chloride. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over US patent no. US 3,615,227 (hereinafter called Rydberg), in view of US patent no. US 4,169,880 (hereinafter called Cuer).

Rydberg teaches that sulfuric acid in a leached solution is extracted with an extractant like an organic long-chain primary amine diluted with kerosene (see column 4, lines 59-64).

Rydberg does not explicitly teach stripping the loaded solvent with a suitable alkali; thereby generating ammonium sulfate at a higher concentration than that of the acid extracted.

Cuer discloses a process for converting a dilute acid solution through extraction of the acid values into an organic solvent mixture, whose active component comprises a long chain amine of 18-24 carbon atoms (see Abstract; column 1, lines 54-60; and column 2, lines 61-68) followed by stripping the loaded solvent with ammonia (reads on a suitable alkali) (see column 3, lines 16-22). Cuer further discloses in Example 1 that the concentration of nitric acid in the dilute nitric acid solution is 15.75 gm/lit (see column 4, lines 32-40), and the concentration of ammonium nitrate in the salt product generated in the disclosed process is 780 gm/lit (see the paragraph spanning columns 4 and 5), thus teaching that the salt product generated in the process has a higher concentration than that of the acid extracted.

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the method taught by Rydberg by stripping the loaded solvent with ammonia; and generating ammonium sulfate at a higher concentration than that of the acid extracted as taught by Cuer. The person with ordinary skill in the art would have been motivated to make this modification, because Cuer teaches that the advantage of the modification would be that the salt product generated in the process has a higher concentration than that of the acid extracted. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over US patent no. US  4,999,095 (hereinafter called Chlanda), in view of US patent no. US 4,169,880 (hereinafter called Cuer), and Stas et al, “Liquid – Liquid Extraction of Hydrochloric Acid from Aqueous Solutions by Tri-n-dodecylamine and Tri-n-octylamine / diluents,” Periodica Polytechnica Chemical Engineering,  60(2), pp. 130-135, 2016 (hereinafter called Stas).

Chlanda is directed to an electrodialytic process for recovering acids from salts (see Abstract). Chlanda discloses a three-compartment bipolar membrane cell stack 10 comprising an anode 11, a cathode 12, and bipolar membranes 13b  and 13b (see Fig. 1 and column 3, lines 15-26). Chlanda further discloses that the electrodialytic process using the bipolar membrane cell stack is driven by a direct current driving force, and generates hydrochloric acid from a chloride salt, nitric acid from a nitrate salt, and an alkali metal hydroxide as a co-product (see column 1, lines 16-21; column 3, lines 35-38).

Chlanda further teaches that current efficiency of nitric acid production dropped steadily from about 0.8 at 1% HNO3 to about 0.6 at 5% HNO3, with continuously decreasing efficiency at higher concentrations (see Fig. 3 and column 5, lines 58-62). Chlanda further teaches that while concentrated acids can be produced by electrodialytic water splitting methods, such production is limited by the current efficiency of producing these acids. Therefore, many processes employing electrodialysis produce relatively dilute acid solutions to ensure high current efficiency (see column 1, lines 49-56).

Chlanda does not disclose the process of claim 1, viz., a process for converting a dilute hydrochloric acid solution through extraction of the acid values into an organic solvent mixture, whose active component comprises a long chain amine of 18-24 carbon atoms, followed by stripping the loaded solvent with a suitable alkali; thereby generating a salt product at a higher concentration than that of the acid extracted.

Cuer discloses a process for converting a dilute nitric acid solution through extraction of the acid values into an organic solvent mixture, whose active component comprises a long chain amine of 18-24 carbon atoms (see Abstract; column 1, lines 54-60; and column 2, lines 61-68) followed by stripping the loaded solvent with ammonia (reads on a suitable alkali) (see column 3, lines 16-22). Cuer further discloses in Example 1 that the concentration of nitric acid in the dilute nitric acid solution is 15.75 gm/lit (see column 4, lines 32-40), and the concentration of ammonium nitrate in the salt product generated in the disclosed process is 780 gm/lit (see the paragraph spanning columns 4 and 5), thus teaching that the salt product generated in the process has a higher concentration than that of the acid extracted.

Stas discloses a process for converting a dilute hydrochloric acid solution through extraction of the acid values into an organic solvent mixture, whose active component comprises tri-n-octylamine (a long chain amine of 18-24 carbon atoms) (see Abstract and section 3.2 on page 132, 1st column, first paragraph). 

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the method taught by Chlanda by converting a dilute hydrochloric acid solution through extraction of the acid values into an organic solvent mixture, whose active component comprises a long chain amine of 18-24 carbon atoms, followed by stripping the loaded solvent with a suitable alkali; thereby generating a salt product at a higher concentration than that of the acid extracted as taught by Cuer and Stas. The person with ordinary skill in the art would have been motivated to make this modification, because Chlanda teaches that processes employing electrodialysis produce relatively dilute acid solutions to ensure high current efficiency (see column 1, lines 49-56), and Cuer teaches how to convert dilute acid solutions into useful concentrated salt solutions.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over US patent no. US  4,999,095 (hereinafter called Chlanda), in view of US patent no. US 4,169,880 (hereinafter called Cuer), and US patent no. US 3,615,227 (hereinafter called Rydberg).

Chlanda is directed to an electrodialytic process for recovering acids from salts (see Abstract). Chlanda discloses a three-compartment bipolar membrane cell stack 10 comprising an anode 11, a cathode 12, and bipolar membranes 13b  and 13b (see Fig. 1 and column 3, lines 15-26). Chlanda further discloses that the electrodialytic process using the bipolar membrane cell stack is driven by a direct current driving force, and generates sulfuric acid from a sulfate salt, nitric acid from a nitrate salt, and an alkali metal hydroxide as a co-product (see column 1, lines 16-21; column 3, lines 35-38).

Chlanda further teaches that current efficiency of nitric acid production dropped steadily from about 0.8 at 1% HNO3 to about 0.6 at 5% HNO3, with continuously decreasing efficiency at higher concentrations (see Fig. 3 and column 5, lines 58-62). Chlanda further teaches that while concentrated acids can be produced by electrodialytic water splitting methods, such production is limited by the current efficiency of producing these acids. Therefore, many processes employing electrodialysis produce relatively dilute acid solutions to ensure high current efficiency (see column 1, lines 49-56).

Chlanda does not disclose the process of claim 1, viz., a process for converting a dilute sulfuric acid solution through extraction of the acid values into an organic solvent mixture, whose active component comprises a long chain amine of 18-24 carbon atoms, followed by stripping the loaded solvent with a suitable alkali; thereby generating a salt product at a higher concentration than that of the acid extracted.

Cuer discloses a process for converting a dilute nitric acid solution through extraction of the acid values into an organic solvent mixture, whose active component comprises a long chain amine of 18-24 carbon atoms (see Abstract; column 1, lines 54-60; and column 2, lines 61-68) followed by stripping the loaded solvent with ammonia (reads on a suitable alkali) (see column 3, lines 16-22). Cuer further discloses in Example 1 that the concentration of nitric acid in the dilute nitric acid solution is 15.75 gm/lit (see column 4, lines 32-40), and the concentration of ammonium nitrate in the salt product generated in the disclosed process is 780 gm/lit (see the paragraph spanning columns 4 and 5), thus teaching that the salt product generated in the process has a higher concentration than that of the acid extracted.

Rydberg teaches that sulfuric acid in a leached solution is extracted with an extractant like an organic long-chain primary amine diluted with kerosene (see column 4, lines 59-64).

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the method taught by Chlanda by converting a dilute sulfuric acid solution through extraction of the acid values into an organic solvent mixture, whose active component comprises a long chain amine of 18-24 carbon atoms, followed by stripping the loaded solvent with a suitable alkali; thereby generating a salt product at a higher concentration than that of the acid extracted as taught by Cuer and Rydberg. The person with ordinary skill in the art would have been motivated to make this modification, because Chlanda teaches that processes employing electrodialysis produce relatively dilute acid solutions to ensure high current efficiency (see column 1, lines 49-56), and Cuer teaches how to convert dilute acid solutions into useful concentrated salt solutions.

Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over US patent no. US  4,999,095 (hereinafter called Chlanda), in view of US patent no. US 4,169,880 (hereinafter called Cuer), and Stas et al, “Liquid – Liquid Extraction of Hydrochloric Acid from Aqueous Solutions by Tri-n-dodecylamine and Tri-n-octylamine / diluents,” Periodica Polytechnica Chemical Engineering,  60(2), pp. 130-135, 2016 (hereinafter called Stas), and US patent no. US 6,482,305 (hereinafter called Mani).

Regarding claim 12, Chlanda is directed to an electrodialytic process for recovering acids from salts (see Abstract). Chlanda discloses a process for converting an alkali chloride or sulfate salt to the corresponding acid and alkali metal hydroxide by processing in an electrodialysis cell (see Fig. 1; column 1, lines 16-21; and column 3, lines 15-26 and 35-38). 

Chlanda further teaches that current efficiency of nitric acid production dropped steadily from about 0.8 at 1% HNO3 to about 0.6 at 5% HNO3, with continuously decreasing efficiency at higher concentrations (see Fig. 3 and column 5, lines 58-62). Chlanda further teaches that while concentrated acids can be produced by electrodialytic water splitting methods, such production is limited by the current efficiency of producing these acids. Therefore, many processes employing electrodialysis produce relatively dilute acid solutions to ensure high current efficiency (see column 1, lines 49-56).

Chlanda does not disclose converting the acid product to a different salt than the starting chloride or sulfate salt by extracting the acid with a solvent comprising a long chain amine of 18-24 carbon atoms and stripping the solvent mix with an alkali so as to produce a salt that is different from the starting chloride or sulfate salt and regenerating the solvent; and purifying the alkali metal hydroxide from step (a) via chromatography to substantially remove the contaminant anion.

Cuer discloses a process for converting a dilute nitric acid solution through extraction of the acid values into an organic solvent mixture, whose active component comprises a long chain amine of 18-24 carbon atoms (see Abstract; column 1, lines 54-60; and column 2, lines 61-68) followed by stripping the loaded solvent with ammonia (reads on a suitable alkali) (see column 3, lines 16-22). Cuer further discloses in Example 1 that the concentration of nitric acid in the dilute nitric acid solution is 15.75 gm/lit (see column 4, lines 32-40), and the concentration of ammonium nitrate in the salt product generated in the disclosed process is 780 gm/lit (see the paragraph spanning columns 4 and 5), thus teaching that the salt product generated in the process has a higher concentration than that of the acid extracted.

Stas discloses a process for converting a dilute hydrochloric acid solution through extraction of the acid values into an organic solvent mixture, whose active component comprises tri-n-octylamine (a long chain amine of 18-24 carbon atoms) (see Abstract and section 3.2 on page 132, 1st column, first paragraph). 

Further, it was known in the art that any salt can be formed by neutralization reaction between a corresponding acid and a corresponding alkali. Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to form any salt from an acid by a neutralization reaction with the corresponding alkali.

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the method taught by Chlanda by using a chloride salt in the electrodialysis process and converting the acid product of the electrodialysis process to a different salt than the starting chloride salt by extracting the acid with a solvent comprising a long chain amine of 18-24 carbon atoms and stripping the solvent mix with an alkali as taught by Cuer and Stas so as to produce a salt that is different from the starting chloride salt and regenerating the solvent.

Chlanda in view of Cuer and Stas does not explicitly teach purifying the alkali metal hydroxide from step (a) via chromatography to substantially remove the contaminant anion.

Mani teaches an electrodialysis water splitting process incorporating a chromatographic separation step to remove contamination salts from a base product solution (see Abstract; and column 2, lines 40-45).

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to further modify the above-modified method by purifying the alkali metal hydroxide from step (a) via chromatography to substantially remove the contaminant anion as taught by Mani. The person with ordinary skill in the art would have been motivated to make this modification, because Mani teaches that the advantage of the modification would be purification of the alkali metal hydroxide. 

Regarding claims 13 and 14, Cuer further teaches that among the amines which can be used trilaurylamine (same as tri-dodecyl amine) and normal or branched octylamine are preferred and a diluent that comprises kerosene (see column 2, lines 64-68; and column 4, lines 45-50).

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to further modify the above-modified method by using trilaurylamine (same as tri-dodecyl amine) and normal or branched octylamine as the solvent and kerosene as a diluent as taught by Cuer. The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (See MPEP 2144.07). 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over US patent no. US  4,999,095 (hereinafter called Chlanda), in view of US patent no. US 4,169,880 (hereinafter called Cuer), and Stas et al, “Liquid – Liquid Extraction of Hydrochloric Acid from Aqueous Solutions by Tri-n-dodecylamine and Tri-n-octylamine / diluents,” Periodica Polytechnica Chemical Engineering,  60(2), pp. 130-135, 2016 (hereinafter called Stas), and US patent no. US 6,482,305 (hereinafter called Mani), as shown for claim 12 above, and further in view of any one of Chinese patent application publication no. CN 103058252  (hereinafter called Wei), US patent no. US  5,527,959 (hereinafter called Berglund), and US pre-grant patent publication no. US 2001/0028871 (hereinafter called Harrison).

Chlanda in view of Cuer, Stas, and Mani does not explicitly teach that the salt produced is calcium chloride, lysine hydrochloride, Page 2 of 3 Confidentiallithium chloride.

Wei teaches that an extracting agent comprising a complex of hydrochloric acid is contacted with a high alkalinity calcium solution comprising quicklime or slaked lime, separating the water phase and oil phase, and condensing the water phase to obtain solid calcium chloride (see paragraph 0009).  

Berglund teaches that lysine hydrochloride is prepared by reacting lysine monohydrate with hydrochloric acid (see claim 7).

Harrison teaches that lithium carbonate in an aqueous solution reacts with hydrochloric acid to produce lithium chloride (see paragraph 0008).

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the method taught by Chlanda in view of Cuer, Stas, and Mani with the teachings of any one of Wei, Berglund, and Harrison. The person with ordinary skill in the art would have been motivated to make this modification, so as to produce more valuable products.

Claims 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over US patent no. US  4,999,095 (hereinafter called Chlanda), in view of US patent no. US 4,169,880 (hereinafter called Cuer), US patent no. US 3,615,227 (hereinafter called Rydberg), and US patent no. US 6,482,305 (hereinafter called Mani).

Regarding claim 12, Chlanda is directed to an electrodialytic process for recovering acids from salts (see Abstract). Chlanda discloses a process for converting an alkali chloride or sulfate salt to the corresponding acid and alkali metal hydroxide by processing in an electrodialysis cell (see Fig. 1; column 1, lines 16-21; and column 3, lines 15-26 and 35-38). 

Chlanda further teaches that current efficiency of nitric acid production dropped steadily from about 0.8 at 1% HNO3 to about 0.6 at 5% HNO3, with continuously decreasing efficiency at higher concentrations (see Fig. 3 and column 5, lines 58-62). Chlanda further teaches that while concentrated acids can be produced by electrodialytic water splitting methods, such production is limited by the current efficiency of producing these acids. Therefore, many processes employing electrodialysis produce relatively dilute acid solutions to ensure high current efficiency (see column 1, lines 49-56).

Chlanda does not disclose converting the acid product to a different salt than the starting chloride or sulfate salt by extracting the acid with a solvent comprising a long chain amine of 18-24 carbon atoms and stripping the solvent mix with an alkali so as to produce a salt that is different from the starting chloride or sulfate salt and regenerating the solvent; and purifying the alkali metal hydroxide from step (a) via chromatography to substantially remove the contaminant anion.

Cuer discloses a process for converting a dilute nitric acid solution through extraction of the acid values into an organic solvent mixture, whose active component comprises a long chain amine of 18-24 carbon atoms (see Abstract; column 1, lines 54-60; and column 2, lines 61-68) followed by stripping the loaded solvent with ammonia (reads on a suitable alkali) (see column 3, lines 16-22). Cuer further discloses in Example 1 that the concentration of nitric acid in the dilute nitric acid solution is 15.75 gm/lit (see column 4, lines 32-40), and the concentration of ammonium nitrate in the salt product generated in the disclosed process is 780 gm/lit (see the paragraph spanning columns 4 and 5), thus teaching that the salt product generated in the process has a higher concentration than that of the acid extracted.

Rydberg teaches that sulfuric acid in a leached solution is extracted with an extractant like an organic long-chain primary amine diluted with kerosene (see column 4, lines 59-64).

Further, it was known in the art that any salt can be formed by neutralization reaction between a corresponding acid and a corresponding alkali. Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to form any salt from an acid by a neutralization reaction with the corresponding alkali.

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the method taught by Chlanda by using a sulfate salt in the electrodialysis process and converting the acid product of the electrodialysis process to a different salt than the starting sulfate salt by extracting the acid with a solvent comprising a long chain amine of 18-24 carbon atoms and stripping the solvent mix with an alkali as taught by Cuer and Stas so as to produce a salt that is different from the starting sulfate salt and regenerating the solvent.

Chlanda in view of Cuer and Stas does not explicitly teach purifying the alkali metal hydroxide from step (a) via chromatography to substantially remove the contaminant anion.

Mani teaches an electrodialysis water splitting process incorporating a chromatographic separation step to remove contamination salts from a base product solution (see Abstract; and column 2, lines 40-45).

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to further modify the above-modified method by purifying the alkali metal hydroxide from step (a) via chromatography to substantially remove the contaminant anion as taught by Mani. The person with ordinary skill in the art would have been motivated to make this modification, because Mani teaches that the advantage of the modification would be purification of the alkali metal hydroxide. 

Regarding claims 13 and 14, Cuer further teaches that among the amines which can be used trilaurylamine (same as tri-dodecyl amine) and normal or branched octylamine are preferred and a diluent that comprises kerosene (see column 2, lines 64-68; and column 4, lines 45-50).

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to further modify the above-modified method by using trilaurylamine (same as tri-dodecyl amine) and normal or branched octylamine as the solvent and kerosene as a diluent as taught by Cuer. The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (See MPEP 2144.07). 

Regarding claim 15, it is noted that the limitation regarding chloride salt is an optional limitation. Since the limitation regarding sulfate salt is met, the limitation regarding chloride salt need not be met.

Claims 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US patent no. US  4,999,095 (hereinafter called Chlanda), in view of US patent no. US 4,169,880 (hereinafter called Cuer), and Stas et al, “Liquid – Liquid Extraction of Hydrochloric Acid from Aqueous Solutions by Tri-n-dodecylamine and Tri-n-octylamine / diluents,” Periodica Polytechnica Chemical Engineering,  60(2), pp. 130-135, 2016 (hereinafter called Stas)

Regarding claim 16, Chlanda is directed to an electrodialytic process for recovering acids from salts (see Abstract). Chlanda discloses a process for converting an alkali chloride or sulfate salt to the corresponding acid and alkali metal hydroxide by processing in an electrodialysis cell (see Fig. 1; column 1, lines 16-21; and column 3, lines 15-26 and 35-38). 

Chlanda further teaches that current efficiency of nitric acid production dropped steadily from about 0.8 at 1% HNO3 to about 0.6 at 5% HNO3, with continuously decreasing efficiency at higher concentrations (see Fig. 3 and column 5, lines 58-62). Chlanda further teaches that while concentrated acids can be produced by electrodialytic water splitting methods, such production is limited by the current efficiency of producing these acids. Therefore, many processes employing electrodialysis produce relatively dilute acid solutions to ensure high current efficiency (see column 1, lines 49-56).

Chlanda does not disclose converting the acid product to a different salt than the starting chloride or sulfate salt by extracting the acid with a solvent comprising a long chain amine of 18-24 carbon atoms and stripping the solvent mix with an alkali so as to produce a salt that is different from the starting chloride or sulfate salt and regenerating the solvent; and purifying the alkali metal hydroxide from step (a) via chromatography to substantially remove the contaminant anion.

Cuer discloses a process for converting a dilute nitric acid solution through extraction of the acid values into an organic solvent mixture, whose active component comprises a long chain amine of 18-24 carbon atoms (see Abstract; column 1, lines 54-60; and column 2, lines 61-68) followed by stripping the loaded solvent with ammonia (reads on a suitable alkali) (see column 3, lines 16-22). Cuer further discloses in Example 1 that the concentration of nitric acid in the dilute nitric acid solution is 15.75 gm/lit (see column 4, lines 32-40), and the concentration of ammonium nitrate in the salt product generated in the disclosed process is 780 gm/lit (see the paragraph spanning columns 4 and 5), thus teaching that the salt product generated in the process has a higher concentration than that of the acid extracted.

Stas discloses a process for converting a dilute hydrochloric acid solution through extraction of the acid values into an organic solvent mixture, whose active component comprises tri-n-octylamine (a long chain amine of 18-24 carbon atoms) (see Abstract and section 3.2 on page 132, 1st column, first paragraph). 

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the method taught by Chlanda by using a chloride salt in the electrodialysis process and converting the acid product of the electrodialysis process to a different salt than the starting chloride salt by extracting the acid with a solvent comprising a long chain amine of 18-24 carbon atoms and stripping the solvent mix with an alkali as taught by Cuer and Stas so as to produce a salt that is different from the starting chloride salt and regenerating the solvent.

Further, it was known in the art that any salt can be formed by neutralization reaction between a corresponding acid and a corresponding alkali. Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to form any alkali metal salt other than the starting chloride salt by reacting the alkali hydroxide with an acidic component by a neutralization reaction with the corresponding acid. The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (See MPEP 2144.07). 

Regarding claim 20, it is noted that the limitation regarding sulfate salt is an optional limitation. If the limitation regarding chloride salt is met, then the limitation regarding sulfate salt need not be met.

Claims 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over US patent no. US  4,999,095 (hereinafter called Chlanda), in view of US patent no. US 4,169,880 (hereinafter called Cuer), and US patent no. US 3,615,227 (hereinafter called Rydberg).

Regarding claims 16 and 17, Chlanda is directed to an electrodialytic process for recovering acids from salts (see Abstract). Chlanda discloses a process for converting an alkali chloride or sulfate salt to the corresponding acid and alkali metal hydroxide by processing in an electrodialysis cell (see Fig. 1; column 1, lines 16-21; and column 3, lines 15-26 and 35-38). 

Chlanda further teaches that current efficiency of nitric acid production dropped steadily from about 0.8 at 1% HNO3 to about 0.6 at 5% HNO3, with continuously decreasing efficiency at higher concentrations (see Fig. 3 and column 5, lines 58-62). Chlanda further teaches that while concentrated acids can be produced by electrodialytic water splitting methods, such production is limited by the current efficiency of producing these acids. Therefore, many processes employing electrodialysis produce relatively dilute acid solutions to ensure high current efficiency (see column 1, lines 49-56).

Chlanda does not disclose converting the acid product to a different salt than the starting chloride or sulfate salt by extracting the acid with a solvent comprising a long chain amine of 18-24 carbon atoms and stripping the solvent mix with an alkali so as to produce a salt that is different from the starting chloride or sulfate salt and regenerating the solvent; and purifying the alkali metal hydroxide from step (a) via chromatography to substantially remove the contaminant anion.

Cuer discloses a process for converting a dilute nitric acid solution through extraction of the acid values into an organic solvent mixture, whose active component comprises a long chain amine of 18-24 carbon atoms (see Abstract; column 1, lines 54-60; and column 2, lines 61-68) followed by stripping the loaded solvent with ammonia (reads on a suitable alkali) (see column 3, lines 16-22). Cuer further discloses that the solvent used comprises tri-octyl amine, tri-decyl amine and a diluent that comprises kerosene (see column 4, lines 45-50). Cuer further discloses in Example 1 that the concentration of nitric acid in the dilute nitric acid solution is 15.75 gm/lit (see column 4, lines 32-40), and the concentration of ammonium nitrate in the salt product generated in the disclosed process is 780 gm/lit (see the paragraph spanning columns 4 and 5), thus teaching that the salt product generated in the process has a higher concentration than that of the acid extracted.

Rydberg teaches that sulfuric acid in a leached solution is extracted with an extractant like an organic long-chain primary amine diluted with kerosene (see column 4, lines 59-64).

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the method taught by Chlanda by using a sulfate salt in the electrodialysis process and converting the acid product of the electrodialysis process to a different salt than the starting chloride salt by extracting the acid with a solvent comprising a long chain amine of 18-24 carbon atoms and stripping the solvent mix with an alkali as taught by Cuer and Rydberg so as to produce a salt that is different from the starting sulfate salt and regenerating the solvent.

Further, it was known in the art that any salt can be formed by neutralization reaction between a corresponding acid and a corresponding alkali. Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to form any alkali metal salt other than the starting sulfate salt by reacting the alkali hydroxide with an acidic component by a neutralization reaction with the corresponding acid. The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (See MPEP 2144.07). 

Further, it is noted that the following limitation of claim 17 “the salt produced is calcium chloride, lysine hydrochloride or lithium chloride” is not required to be met because the process of Chlanda in view of Cuer and Rydberg is directed to a sulfate salt.

Similarly, the limitations of claim 18 and 19 regarding chloride salts are not required to be met because the process of Chlanda in view of Cuer and Rydberg is directed to a sulfate salt.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SALIL JAIN whose telephone number is (571)270-1915.  The examiner can normally be reached on M-F 10 AM to 7 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V. Van can be reached on 571-272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SALIL JAIN/Examiner, Art Unit 1795